Citation Nr: 0904931	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for low back disability (claimed as 
chronic back pain) has been received. 

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for depression, to 
include as secondary to low back disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This appeal to  the Board of Veterans' Appeals (Board) arises  
from a September 2005 rating decision in which the RO 
reopened the claim for service connection for low back 
disability (claimed as chronic back pain), but denied the 
claim, on the merits; as well as denied service connection 
for depression, to include as secondary to a low back 
disability; and denied a TDIU.  The Veteran filed a notice of 
disagreement (NOD) in October 2005, and the RO issued a 
statement of the case (SOC) in February 2006.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2006.

Although the Veteran requested a Board hearing on his March 
2006 VA Form 9, the record indicates that he withdrew his 
hearing request later that month.

The Board also points out that, regardless of the RO's 
actions on the claim involving low back disability, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) 
to address the question of whether new and material evidence 
has been received to reopen the claim for service connection.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the previously denied claim has been 
received-and, in view of the Board's favorable decision on 
the request to reopen-the Board has characterized the appeal 
involving the low back as encompassing the first two matters 
set forth on the title page.  

The Board's decision reopening the claim for service 
connection for low back disability (claimed as chronic back 
pain) is set forth below.  The claim for service connection 
for low back disability, on the merits, along with  the 
claims for service connection for depression and for  a TDIU 
are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In a March 1999 rating decision, the RO, inter alia, 
denied the Veteran entitlement to service connection for low 
back disability (claimed as chronic back pain);  although 
notified of the denial in a March 1999 letter, the Veteran 
did not initiate an appeal.

3.  The evidence received since the March 1999 rating 
decision includes evidence that is not cumulative or 
redundant of evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for low back disability, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1999 RO denial of  service connection for low 
back disability (claimed as chronic back pain)is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for  
low back disability are met.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the appeal 
has been accomplished.  

II.  Claim to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In a March 1999 rating decision, the RO, inter alia, denied 
the Veteran entitlement to service connection for low back 
disability (then claimed as chronic back pain).  Although 
notified of the denial in a March 1999 letter, the Veteran 
did not initiate an appeal.  Hence, the decision is final as 
to the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

In this appeal, the Veteran filed a request to reopen a claim 
for service connection for low back disability in May 2005.  
Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108  require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The basis for the  March 1999 rating decision, was that, 
although there was medical evidence of a current low back 
disability, there was no evidence of a low back disability in 
service and no evidence linking the Veteran's low back 
disability to service.  The evidence then before the RO 
included service treatment and personnel records and VA 
outpatient treatment notes.  

Since the March 1999 rating decision, pertinent evidence 
added to the claims file includes several lay statements 
provided by the Veteran's family members and by an 
acquaintance noting his reports of back pain during periods 
of leave from the Army and his reports of back pain since 
discharge.  The above evidence had not been considered by 
agency adjudicators in connection with the previously denied 
claim, and the evidence is not cumulative or redundant of 
evidence previously of record.  Thus, it constitutes "new" 
evidence.  Moreover, since the evidence suggests that the 
Veteran's low back disability may be associated with service, 
the evidence relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  

Under these circumstances, the Board concludes that the 
criteria for reopening a claim for service connection for low 
back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for low back 
disability has been received, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted on the claim for service connection for  
low back disability, on the merits, as well as on the 
remaining claims for service connection for depression and 
for a TDIU.

Initially, the Board observes that there may be outstanding 
records pertinent to the claims on appeal.

The Veteran's service personnel records show that he was at 
Fort Leonard Wood from May to July 1966, at Fort Lewis from 
August 1966 to May 1967, and at Fort Hood from May 1967 to 
May 1968.  Aside from reports of induction examination, 
separation examination, and medical history at separation, 
the Veteran's service treatment records only contain 
treatment records dated from July 1967 from Fort Hood.  There 
is a request from Fort Hood to Fort Leonard Wood for the 
Veteran's service treatment records, noting that the Veteran 
reported without his permanent health record, but there is no 
response of record.  On his original September 1998 claim for 
benefits, he indicated that he was treated for his back at 
Fort Lewis.  In July 2005 correspondence, he stated that he 
went on sick call several times for back pain at Fort Leonard 
Wood and several times for back pain and for nervous trouble 
at Fort Hood.  In a January 2009 statement, the Veteran's 
representative noted that not all of the Veteran's service 
treatment records may be of record.  In light of the above, 
the RO should contact the National Personnel Records Center 
(NPRC) (as well as Fort Leonard Wood and Fort Lewis, if 
needed) to obtain any outstanding service treatment records, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

In addition, the record indicates that the Veteran is 
receiving benefits from the Social Security Administration 
(SSA).  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 
494 (1992).  Thus, the Board finds that the RO should obtain 
and associate with the claims file a copy of any SSA decision 
regarding the claim for disability benefits pertinent to the 
claim for service connection for low back disability or 
depression, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

Turning to the merits of the claims, the medical evidence 
shows that the Veteran currently has low back disability.  A 
December 2003 VA pain assessment note reflects that he has 
degenerative disc disease status post laminectomy.  Also, as 
discussed earlier, lay statements provided by the Veteran's 
family members and by an acquaintance note his reports of 
back pain since entering service.  However, his service 
treatment records are negative for any complaints, findings, 
or diagnosis of low back disability.

The medical evidence also indicates that, if the Veteran 
currently has depression, it may be related to his claimed 
low back disability.  Initially, the Board notes that his 
service treatment records are negative for any complaints, 
findings, or diagnosis of depression.  Post service, a 
November 1999 VA discharge summary reflects a diagnosis of 
major depressive disorder, noting that the Veteran started 
having back problems about two years ago, underwent surgery, 
became disabled, lost his job, and became increasingly 
depressed.  A December 2003 pain assessment note reflects 
that he previously was treated for depression as an inpatient 
at the VA but that he is currently not on medication and is 
currently not depressed.  The same note, however, reflects 
that he has a pain disorder associated with both 
psychological factors and the Veteran's general medical 
condition.  

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

If additional service treatment records are associated with 
the claims file, and they reflect complaints, findings, or 
diagnosis of low back disability, then the RO should arrange 
for the Veteran to undergo VA orthopedic and psychiatric 
examinations, by appropriate physicians, at a VA medical 
facility.  

Alternatively, if additional service treatment records are 
associated with the claims file, and they only reflect 
complaints, findings, or diagnosis of depression, then the RO 
should only arrange for the Veteran to undergo VA 
examination, by a psychiatrist,  at a VA medical facility.  

The Veteran is hereby advised that failure to report for any 
scheduled VA examination(s), without good cause, shall result 
in denial of the reopened claim for service connection for a 
low back disability, and may result in denial of the original 
claim for service connection for depression (as an original 
claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the Veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file any copy(ies) of notice(s) of the 
date(s) and time(s) of the examination(s) sent to the Veteran 
by the pertinent VA medical facility.

Regardless of whether the veteran undergoes VA 
examination(s), the  RO should give the Veteran another 
opportunity to present information/evidence pertinent to the 
claims on appeal.  The RO's notice letter to the Veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the Veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as regards the five elements of a claim 
for service connection-particularly, disability rating and 
effective date, as appropriate...

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.

As a final point, the Board notes that, as regards the claim 
for a TDIU, any decision with respect to the aforementioned 
claims for service connection for low back disability and/or 
for depression may affect the outcome of the TDIU claim; 
hence,  the claims are inextricably intertwined.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the claim for a TDIU and the claims for 
service connection should be considered together, it follows 
that, any Board action on the TDIU claim, at this juncture, 
would be premature.  Hence, a remand of this matter is 
warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should contact the NPRC (as 
well as Fort Leonard Wood and Fort Lewis, 
if needed) to obtain and associate with 
the claims file  any outstanding service 
treatment records.  The RO should  follow 
the current procedures prescribed in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.

2.  The RO should obtain and associate 
with the claims file a copy of any SSA 
decision regarding the Veteran's claim for 
disability benefits,  as well as copies of 
all medical records underlying that 
determination.  The RO should  follow the 
current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  The RO should also 
explain the type of evidence that is the 
Veteran's  ultimate responsibility to 
submit.

The RO should ensure that its letter meets 
the requirements of Dingess/Hartman (cited 
to above), as appropriate.  The RO also  
clearly explain to the Veteran that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records/responses received 
are associated with the claims file, the 
RO should review the claims file, to 
particularly include additional evidence 
received. 

 If additional service treatment records 
are associated with the claims file, and 
they reflect complaints, findings, or 
diagnosis of a low back disability, then 
the RO should arrange for the Veteran to 
undergo VA orthopedic and psychiatric 
examinations, by appropriate physicians, 
at a VA medical facility.  

Alternatively, if additional service 
treatment records are associated with the 
claims file, and they only reflect 
complaints, findings, or diagnosis of 
depression, then the RO should arrange for 
the Veteran to undergo VA examination, by 
a psychiatrist,  at a VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each physician designated to 
examine the Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  Each 
physician should set forth all examination 
findings, together with the complete 
rationale for conclusions reached, in a 
printed (typewritten) report.

Orthopedic examination - The physician 
should clearly identify all current low 
back disability(ies). .  Then, with 
respect to each such diagnosed disability, 
the physician should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any such 
disability is the result of disease or 
injury incurred or aggravated during 
service.  

Psychiatric examination  - The 
psychiatrist should clearly identify all 
current psychiatric disability(ies), to 
particularly include depression.  Then, 
with respect to each such diagnosed 
disability, the physician should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
such disability is the result of disease 
or injury incurred or aggravated during 
service.  

If the service treatment records reflect 
complaints, findings, or diagnosis of a 
low back disability, then the physician 
should provide an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that any current psychiatric disability(s) 
was caused or is aggravated by  low back 
disability.  If aggravation is found, the 
physician should attempt to quantify the 
extent of additional disability resulting 
from the aggravation.

6.  If the Veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the 
date(s) and time(s) of the examination(s) 
sent to the Veteran by the pertinent 
facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for service 
connection and for a TDIU on appeal.  If a 
VA orthopedic examination is scheduled and 
the Veteran fails, without good cause, to 
report to the examination, in adjudicating 
the reopened claim for service connection 
for  low back disability, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate each claim in 
light of all pertinent evidence and legal 
authority.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


